Citation Nr: 1022810	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-21 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1940 to 
September 1945.  He also had subsequent service in the Naval 
Reserve.  The Veteran died in July 2005, and the appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  In that decision, the RO, among other things, denied 
entitlement to service connection for the cause of the 
Veteran's death.

In July 2006, the appellant testified during a hearing before 
a decision review officer (DRO) at the RO.  In March 2010 the 
Veteran testified at a hearing before the undersigned using 
video-conferencing technology.  Transcripts of each hearing 
are of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the additional delay is regrettable in this case, a 
remand is required for several reasons.

The Veteran died in July 2005.  The cause death is listed as 
myocardial infarction due to or as a consequence of dementia.  
At the time of his death, the Veteran was in receipt of 
service connection for posttraumatic stress disorder (PTSD), 
left ankle degenerative joint disease (DJD), and bilateral 
hearing loss.  The appellant's primary contention is that the 
Veteran's PTSD caused or contributed to the myocardial 
infarction that caused his death.

The RO sought an opinion on whether the Veteran's death was 
related to his PTSD.  Once VA seeks a medical opinion, it 
must ensure that the opinion provides an adequate basis on 
which to decide the claim, or, at a minimum, notify the 
claimant why such opinion will not or cannot be provided.  
Cf.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  While 
the Board appreciates the efforts of the physician who 
provided the September 2007 opinion in this case, that 
opinion does not provide an adequate basis to decide the 
claim for two reasons.

First, the physician's conclusion that the PTSD did not 
likely cause the Veteran's death was based, in part, on his 
inability to find in the materials he reviewed any reference 
to evidence based studies showing that PTSD is an etiological 
cause of myocardial infarction or coronary artery disease.  
However, the appellant submitted (after the opinion was 
issued and, in fact, after notification of certification of 
the appeal to the Board) an article by a physician in the 
magazine Bottom Line, which cited a University of Southern 
California study that found that chronic stress and anxiety 
were better predictors of future cardiovascular events (such 
as heart attack) than other factors.  Given the relevance of 
this study to the issue in this case, the Board finds that 
any medical opinion on this question should acknowledge this 
and any similar studies before reaching a conclusion as to 
whether this Veteran's PTSD symptoms caused or contributed to 
his death.

Second, based on his careful review of the claims file, the 
physician noted two documents from the Veteran's post-service 
Naval Reserve service indicating that he Veteran either had 
arterial hypertension or the sequelae of it as far back as 
1953.  He also noted the Veteran's April 2001 statement that 
he often had to wait and rest in order for his blood pressure 
readings to be low enough to pass his flight physicals.  He 
also noted two blood pressure readings less than, but close 
to, what current VA regulations consider high blood pressure 
(160/90), and concluded, "All of this above mentioned 
speculation makes one question whether maybe he did not have 
high blood pressure in 1945 or not.  If the Veteran did 
indeed have high blood pressure at that time then conceivably 
his death could be related to hypertension causing coronary 
artery disease causing myocardial infarction."  The 
physician added, "However, all of this is purely speculation 
on my part."

Given the multiple uncertain terminology used by the VA 
physician, this opinion cannot serve as the basis for the 
grant of service connection for the cause of the Veteran's 
death.  Winsett v. West, 11 Vet. App. 420, 424 (1998) 
(terminology equivalent to "may or may not" is an 
insufficient basis for an award of service connection).  
However, a remand is warranted to obtain a more definitive 
opinion as to whether the Veteran had service-related 
hypertension that caused or contributed to his death from 
myocardial infarction.

Another basis for a remand is the fact that, as noted by the 
VA physician, the July 2005 death certificate indicates that 
an autopsy was performed and that autopsy findings were 
available prior to completion of cause of death.  However, an 
autopsy report has not been associated with the claims file.  
It should therefore be determined whether an autopsy report 
exists and, if so, it should be associated with the claims 
file.

Finally, after the August 2005 VCAA Letter was sent in this 
case, the Court held that VCAA notice in a service connection 
for the cause of death case must include (1) a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 
352-353 (2007), rev'd on other grounds sub nom., Hupp v. 
Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) 
(unpublished).  Such notice should be provided.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Send the appellant a Hupp-complaint 
VCAA letter and also ask her to indicate 
whether an autopsy was performed on the 
Veteran.

2.  Ask the Michael E. Debakey VA Medical 
Center (where the Veteran was 
hospitalized at the time of his death) 
whether an autopsy was performed and, if 
so, to send a copy of the autopsy report 
along with any other records that have 
not yet been obtained.

3.  Request an opinion from a VA 
physician.

The claims file must be sent to the 
physician for review.

The physician should indicate whether it 
is as least as likely as not (50 percent 
probability or more) that the Veteran's 
PTSD caused or contributed to his death.

The physician should also indicate 
whether the Veteran's hypertension was 
related to service and, if so, whether it 
caused or contributed to his death.

If any opinion cannot be rendered without 
resort to speculation, the physician must 
explain the basis for this conclusion, 
indicate that he has considered all 
procurable and assembled data, and 
indicate that he has considered any 
relevant medical literature. 
 
A complete rationale should accompany any 
opinion provided.

The physician is advised that the Veteran 
was and the appellant is competent to 
report symptoms, treatment, and injuries, 
and that their reports must be taken into 
account in formulating the requested 
opinions.  This includes the Veteran's 
April 2001 statement that his blood 
pressure was high during service due to 
stress and he often had to wait and rest 
in order for his blood pressure readings 
to be low enough to pass his flight 
physicals.

If upon completion of the above action any benefit sought 
remains denied, the case should be returned to the Board 
after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



